Deen, Presiding Judge.
Appellant Almond was convicted of burglary September 20, 1983, and as a recidivist was sentenced to twenty years’ imprisonment, with fifteen years to serve. His current attorney of record was appointed by the trial court to represent him, as an indigent, in the filing of a motion for new trial, pursuant to OCGA § 17-12-61 (a). The motion for new trial alleged the general grounds and, by amendment, a fatal variance between allegata and probata. The motion for new trial, as amended, was denied December 5, 1984, and counsel filed a timely notice of appeal to this court. On January 1, 1985, appellant was released from incarceration and obtained gainful employment. On February 28, 1985, after a hearing, the Cobb County Superior Court entered an order finding that appellant was no longer indigent and relieving counsel of his appointment. Appellant thereafter apparently declined to retain counsel as his attorney. Counsel therefore filed a motion with this court that he be permitted to withdraw from the case and that appellant be allowed a reasonable time to employ alternative counsel should he so desire.
On March 20, 1985, this court notified both the attorney and the appellant, by certified mail, return receipts requested, that counsel’s *729motion had been granted and that appellant would be granted reasonable time to engage new counsel or otherwise to prosecute his appeal. On April 17, 1985, this court ordered appellant to file a brief within five (5) days or be subject to possible dismissal of his appeal. No brief or other pleading has been filed and no communication has been received from appellant. We have nevertheless thoroughly examined the entire record, including the transcripts of the jury trial and the hearing on appellant’s motion for new trial.
Decided September 3, 1985.
Thomas J. Charron, District Attorney, for appellee.
Our scrutiny of the record indicates that the evidence adduced in the instant case was sufficient to authorize a reasonable trier of fact to find appellant guilty of burglary, OCGA § 16-7-1, beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979); Conger v. State, 250 Ga. 867 (301 SE2d 878) (1983). Moreover, the record discloses no error of law in the proceedings below.

Judgment affirmed.


Pope and Beasley, JJ., concur.